11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Elena Hutchins,                            * From the 274th District
                                             Court of Comal County,
                                             Trial Court No. C2006-0656C.

Vs. No. 11-12-00204-CV                     * June 12, 2014

David Donley                               *Memorandum Opinion by Wright, C.J.
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order appointing Phylis Offerman as amicus attorney and the
trial court’s final order on the suit affecting the parent-child relationship. We
remand the cause to the trial court for further proceedings. The costs incurred by
reason of this appeal are taxed against David Donley.